 


110 HR 229 IH: Deficit Accountability Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 229 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Stearns introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide that no automatic pay adjustment for Members of Congress shall be made in the year following a fiscal year in which there is a Federal budget deficit. 
 
 
1.Short titleThis Act may be cited as the Deficit Accountability Act of 2007. 
2.Effect of a budget deficitSection 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) is amended— 
(1)in paragraph (2)(A), by striking Subject to subparagraph (B), and inserting Subject to subparagraph (B) and paragraph (3),; and 
(2)by adding at the end the following: 
 
(3)An adjustment under paragraph (2) otherwise scheduled to take effect in a calendar year shall not be made if, as determined by the Office of Management and Budget, there was a deficit (as defined by section 3 of the Congressional Budget and Impoundment Control Act of 1974) in the preceding fiscal year.. 
 
